DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 4, 7 and 8 the prior art of record does not teach or render obvious a resin blade for an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein one end portion of the plate spring is fixed so that a length (L) from a fixed end to another end of the plate spring is 5 mm or more and 20 mm or less, such that a force needed to displace the another end by 1 mm is 5 N/m or more and 100 N/m or less, and wherein
the resin layer satisfies the following requirements (1) to (3):
(1) the thickness of the resin layer is 0.05 mm or more and 2.00 mm or less,
(2) the tanδ value of the resin layer in the range of 5°C or more and 40°C or less is 0.05 or more and 0.70 or less, and

Nakayama US 2003/0081971, Nakane et al. 2012/0243915 and Sugimoto JP 2006/0145635 teach a resin blade with a loss tangent shown in FIG. 2 and Fig. 4 & 5. However Nakayama fails to teach the thickness and the elastic modulus.
Ohmori et al. US 2009/0311017 teaches a cleaning blade with a much thinner resin layer and a much larger tanδ.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/             Examiner, Art Unit 2852